 

--------------------------------------------------------------------------------



ICO, Inc.
FY 2010 Annual Incentive Bonus Plan - CEO


 
     The following is the formula for calculating the FY 2010 Annual Incentive
Bonus for the Chief Executive Officer, A. John Knapp, Jr.:
 
The sum of the Annual Incentive Bonuses paid to the Company’s other five ELT
members based on FY 2010 performance, in accordance with their respective FY
2010 Annual Incentive Bonus Plans
 
divided by:
 
The sum of the FY 2010 Base Salaries of the Company’s other five ELT members
 
 
multiplied by:
 
 
Mr. Knapp’s FY 2010 Annual Base Salary
 
For the purpose of the above formula, “the other five ELT members” are (1)
Donald Eric Parsons, President – ICO Polymers North America; (2) Stephen E.
Barkmann, President – Bayshore Industrial; (3) Derek R. Bristow – President, ICO
Europe and Asia Pacific; (4) Bradley T. Leuschner – Chief Financial Officer; and
(5) Charlotte Fischer Ewart, General Counsel.
 
Additional Provisions
For the purpose of this paragraph, termination for “Cause” and “Good Reason”
have the meanings ascribed to those terms in the ICO, Inc. Change in Control
Severance Plan and the Business Unit President’s Participation Agreement in
relation thereto.  The CEO will not be entitled to a bonus under this Plan, or
otherwise with respect to FY 2010, if, prior to October 1, 2010 (a) he resigns
from employment with the Company (except in the case of resignation or
termination for Good Reason), or (b) he is terminated from employment for
“Cause.” If the CEO is terminated without cause, a pro rata bonus will be paid
to him following the conclusion of fiscal year 2010, in no event later than
December 15, 2010.
 






